Citation Nr: 1041156	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  04-23 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1943 to June 
1943.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi

The Veteran testified before the undersigned Veterans Law Judge 
in July 2005.  A transcript of the hearing is of record.

This matter was previously before the Board in August 2005, at 
which time the Board denied entitlement to service connection for 
residuals of a back injury.  However, the Veteran filed a timely 
appeal with the U.S. Court of Appeals for Veterans Claims 
(Court).  In December 2006, the Court vacated the Board's August 
2005 decision and remanded the matter for further consideration 
consistent with a Joint Motion for Remand (Joint Motion).  Upon 
consideration of the Joint Motion, the Board then remanded the 
issue to the RO in May 2007 for additional development.  
Thereafter, the issue was returned to the Board in April 2008, at 
which time the Board again denied the Veteran's claim.  Following 
another appeal to the Court, in December 2009, the Court again 
vacated the Board's April 2008 decision and remanded the matter 
for further consideration consistent with its Memorandum 
Decision.  

In July 2008, the Veteran filed a claim for an increased 
rating, and, in March 2009, he also submitted a claim for 
entitlement to service connection for a bilateral leg 
disability.  However, these issues have not yet been 
adjudicated by the Agency of Original Jurisdiction (AOJ) 
and, therefore, the Board does not have jurisdiction over 
them.  Accordingly, the issues are hereby referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

In accordance with the Court's December 2009 Memorandum Decision, 
the Board finds that a remand to the RO is necessary.  Although 
the Veteran was provided with a VA examination and opinion in 
October 2007 regarding the nature and etiology of his claimed 
back disorder, this examination is found to be inadequate.

As an initial matter, further development is warranted as certain 
action requested in the Board's previous remand has not been 
performed in full.  Stegall v. West, 
11 Vet. App. 268, 271 (1998) (indicating that a remand by the 
Board confers on an appellant the right to VA compliance with the 
terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms).  In this 
regard, the May 2007 remand specifically requested a VA 
examination and directed that the VA examiner provide an opinion 
regarding the nature and etiology of "any back disorder, to 
include osteoarthritis and residuals of a fracture" and that the 
examiner also "provide a rationale for any opinion expressed."  
However, the October 2007 VA examiner, despite having explained 
that "it is possible that [the Veteran's] degenerative changes 
may be a result from a disk injury," did not discuss the 
likelihood that the Veteran suffered a disk injury on service.  

In this regard, the December 2009 Memorandum Decision explained 
that the October 2007 VA opinion was inadequate because it did 
not provide an adequate explanation for the conclusion that the 
Veteran's current back disorder was not related to an in-service 
event or condition.  In Nieves-Rodriquez v. Peake, 22 Vet. App. 
295 (2008), the Court expressed that it is a medical examiner's 
responsibility to provide a well-supported opinion so that the 
Board may carry out its duty to weigh the evidence of record.  
Because the October 2007 VA examination and opinion did not 
provide an adequate opinion regarding the etiology of the 
Veteran's claimed back disorders (it did not address the notation 
of "chronic back pain" in the Veteran's service treatment 
records nor did it provide any discussion of whether a disk 
injury may have occurred in service), the Board finds that 
another examination and opinion is required in this case.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (indicating that 
VA is obligated to provide an adequate examination once it 
chooses to administer one).

As a final matter, the Board notes that the RO has not obtained 
records from the Social Security Administration (SSA).  The Board 
fully recognizes that VA is required to obtain relevant records 
held by any Federal department or agency that the claimant 
adequately identifies and authorizes the Secretary to obtain.  
38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 
199-200 (2006).  Indeed, the Court has held that where there has 
been a determination with regard to SSA benefits, the records 
concerning that decision must be obtained, if relevant.  Tetro v. 
Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 
1320 (Fed. Cir. 2010) (there is no duty to get SSA records when 
there is no evidence that they are relevant).  In this case, 
however, a SSA inquiry request revealed that the Veteran was 
receiving SSA benefits due to his age and not as a result of a 
disability.  Therefore, the Board concludes that there is no 
reasonable possibility that such records are relevant to this 
claim, and, as such, no further development is required regarding 
the duty assist the Veteran in obtaining the identified SSA 
records at this time.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be afforded another VA 
examination to determine the nature and 
etiology of his low back complaints.  In 
accordance with the directives of the 
December 2009 Memorandum Decision, (1) 
the claims folder must be made available 
to the examiner for review as part of 
the examination process and (2) the 
examiner must discuss the service 
treatment notation of "chronic" back 
pain.  

For each diagnosed disability of the low back 
(to include osteoarthritis, residuals of a 
fracture, or residuals of a disk injury), the 
VA examiner is requested to determine whether 
it is as least as likely as not (a 50 
percent probability or higher) that the 
disorder is related to (incurred in or 
aggravated by) service, including his in-
service complaints of back pain.  

All opinions provided must be thoroughly 
explained, and an adequate rationale for 
any conclusions reached should be 
provided.  If any requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain why 
an opinion cannot be provided without resort 
to speculation.

2.  Upon completion of the above, 
readjudicate the issue of entitlement to 
service connection for a low back disorder.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

